DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on July 21, 2022 cancelled no claims.  No claims were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Double Patenting
The Terminal Disclaimer filed on July 21, 2022 has overcome the nonstatutory double patenting rejection raised in the Office Action dated May 25, 2022.  Thus, the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter over the prior art:  
Prior art was found (see Brush U.S. Patent Number: 5,884,029; Black U.S. Patent Number: 8,606,610 and Takeda et al. (JP 2009205552) that discloses a method and system comprising a computer infrastructure operable to: 
generating one or more ad-avatars in a virtual universe (VU); 
monitoring and gathering real-time information from the VU; 
analyzing the real-time information against a database of target customers, locations, products, and ad-avatar data;
directing the one or more ad-avatars to perform one or more viral advertisements in the VU based on interactions within the VU and the real-time information from the VU being analyzed;
determining a lack of a knowledge base of the one or more ad-avatars; 
sending an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars
setting a crowdedness indicator of an area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; and
placing additional ad-avatars to the area to present a perception of crowdedness and increased popularity of the area; 
However, the examiner has been unable to find prior art that discloses:
analyzing the real-time information against historical incidents, interactions between the one or more ad-avatars and a potential customer, and historical viral marketing results; 
detecting that the area including the one or more avatars and the additional ad-avatars within the VU has become less populated by potential customer avatars; and
teleporting the one or more avatars and the additional ad-avatars to another area that is more populated than the area within the VU that is less populated as determined by the detecting.  
As such, claims 1-20 contain subject matter that is allowable over the prior art.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hemp, Paul. "Avatar-based marketing.", 2006, Harvard business review 84(6), pgs 48-57 which discloses examples of how marketing and advertising is being performed in virtual universes including the creation of adverworlds which are branded virtual worlds operated by a company.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621